                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     67$7( 2) &$/,)251,$ (7 $/                                              -+6*
                                                                 FY
                                                        &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF
             v.
                                                        ATTORNEY PRO HAC VICE;
    '21$/' - 75803 (7 $/                           ORDER
                                                       (CIVIL LOCAL RULE 11-3)
                                     Defendant(s).
 
         I, 7DQLD 0DHVWDV                         , an active member in good standing of the bar of
     1HZ 0H[LFR                   , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 1HZ 0H[LFR                                   in the
                                                                &KULVWLQH &KXDQJ
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

      32 'UDZHU                                      *ROGHQ *DWH $YHQXH 6WH 
    6DQWD )H 10                              6DQ )UDQFLVFR &$ 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    WPDHVWDV#QPDJJRY                                   &KULVWLQH&KXDQJ#GRMFDJRY
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:         .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                             7DQLD 0DHVWDV
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of 7DQLD 0DHVWDV                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to
                                                           o the party.

   Dated: 3/6/2020
                                                              UNITED
                                                                  E STATES DISTRICT JUDGE O
                                                                                          Oc
                                                                                          October
                                                                                           ctober 2012

     PRO HAC VICE APPLICATION & ORDER
